Order unanimously reversed, without costs of this appeal to any party and motion denied, without costs, without prejudice to an application under rule 122 of the Rules of Civil Practice upon appropriate papers. Memorandum: The application herein was made under the wrong section of the Civil Practice Act and rules and the papers were insufficient in any event. (Appeal from order of Onondaga Special Term, granting plaintiff’s motion for an order of discovery and inspection to enable plaintiff to draft a complaint.) Present — Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.